Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species 3, Figures 4-7 in the reply filed on April 5, 2022, is acknowledged.  Applicant withdrew Claims 1-9.  Claims 11 and 16-20 are also withdrawn as they contain non-elected subject matter.  Specifically, Claims 11, 19 and 20 recite non-elected blocking-ribs and Claims 16-18 recite non-elected opposed locking-tabs.  Claims 10 and 12-15 are pending.
Drawings
Figures 2A-4, 6 and 8A-9D are objected to under 37 CFR 1.84(m) for using shading that will not reproduce well.  Applicant should use line shading so the figures can be accurately reproduced.1  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10, 12, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 8,613,414 to Rosemann et al. (Rosemann).

    PNG
    media_image1.png
    374
    464
    media_image1.png
    Greyscale

Regarding Claim 10:  Rosemann discloses a stud-mount insert configured to be releasably retained by a mounting-tab having an aperture defined therethrough, the stud-mount insert comprising: a flange (See Annotated Fig. A); and a body (See Annotated Fig. A), the body configured to move along a lateral-axis of a mounting-stud (50), wherein the flange is configured to overlay the aperture (43) defined by the mounting- tab such that the mounting-stud extends through the aperture into the body, wherein the flange is configured to engage the mounting-tab proximate a perimeter of the aperture, and wherein the body comprises intersecting-walls (See Annotated Fig. A) forming a generally rectilinear shape (See Annotated Fig. A) extending beyond the flange, the intersecting-walls configured to be aligned with a longitudinal-axis of the mounting-stud, and the intersecting-walls defining a cavity (See Annotated Fig. A) into which are disposed a plurality of pawls (See Annotated Fig. A) configured to releasably engage threads of the mounting-stud.
Regarding Claim 12:  Rosemann discloses a stud-mount insert of claim 10, wherein the plurality of pawls (See Annotated Fig. A) is attached to inner-surfaces of the cavity by webs (See Annotated Fig. A) that define pivot-points.
Regarding Claim 13:  Rosemann discloses a stud-mount insert of claim 12, wherein the pivot-points enable the plurality of pawls to outwardly deflect when engaging the threads of the mounting-stud.  (See generally Figure 6 of Rosemann)
Regarding Claim 15:  Rosemann discloses a stud-mount insert of claim 10, wherein the flange comprises: a pair of opposed-notches (See Annotated Fig. A) located at a midsection of each of two opposing walls (See Annotated Fig. A) of the body.

 
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the references used in this rejection and those cited in the PTO-892, the following references are very relevant to the claimed invention:  US 7374200 and 5536125.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERET C MCNICHOLS whose telephone number is (571)270-7363. The examiner can normally be reached Monday - Friday: 9:00 - 5:00 (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERET C. MCNICHOLS
Primary Examiner
Art Unit 3632



/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 See 37 CFR 1.84(m).